Name: Council Regulation (EC) No 1884/94 of 24 July 1994 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal
 Type: Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  economic policy;  agricultural structures and production;  animal product
 Date Published: nan

 30 . 7. 94 Official Journal of the European Communities No L 197/27 COUNCIL REGULATION (EC ) No 1884/94 of 24 July 1994 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Regulation (EEC ) No 805/68 is hereby amended as follows : Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament (2), 1 . In Article 4b (3 ), point ( b ) of that third subparagraph shall be replaced by the following: '( b ) "regional ceiling": the number of animals entitled to benefit, in a region and per calendar year, from the special premium; the total number of animals included in the regional ceilings of each of the Member States is limited to :Whereas reform of the common agricultural policy has , inter alia , included a restructuring of the system of special premium for male bovine animals, laid down in Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( 3 ); Belgium 293 211 Denmark 324 652 Germany 3 092 667 ( including the particular regional ceiling relating to the special premium referred to in Article 4k ( 1 ), point (a ) applicable for the new Lander) Greece 140 130 Spain 551 552 ( including the Canary Islands ) France 1 908 922 Ireland 1 286 521 Italy 824 885 Luxembourg 19 300 Netherlands 264 000 Portugal 154 897 United Kingdom 1 419 811 ' Whereas the determination, on the basis of the best year from among the years 1990, 1991 and 1992, of the regional ceilings referred to in Article 4b ( 3 ) of Regulation (EEC) No 805/68 has led in certain parts of the Community to figures which are very much higher than the situation in existence at the time of reform; whereas the application, in the coming years, of excessively high regional ceilings risks jeopardizing achieving control of the production which was one of the main objectives of reform; whereas it is accordingly necessary to limit the regional ceilings, in particular on the basis of the situation regarding production of beef and veal and the way in which they have evolved in recent years; Whereas the particular regional ceiling laid down for the territory of the new German Lander should also be adjusted in line with the change in the total ceiling allocated to Germany; whereas , as at present, the application of that particular ceiling will remain restricted to the new Lander, 2 . In Article 4k ( 1 ), point ( a ), '780 000 ' is replaced by '660 323 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . ( 1 ) OJ No C 83 , 19 . 3 . 1994, p. 36 . (2 ) OJ No C 128 , 9 . 5 . 1994 . (3 ) OJ No L 148 , 28 . 6 . 1968 , p . 24 . Regulation as last amended by Commission Regulation (EC) No 1096/94 (OJ No L 121 , 12 . 5 . 1994, p . 9 ). It shall apply from 1 January 1995 . No L 197/28 Official Journal of the European Communities 30 . 7. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL